THE THIRTEENTH COURT OF APPEALS

                                   13-19-00552-CV


                            Samantha Ruiz and Brian Ruiz
                                         v.
                              Raul Sosa and Silvia Sosa


                                   On Appeal from the
                    197th District Court of Cameron County, Texas
                         Trial Cause No. 2015-DCL-05946-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants Samantha Ruiz and Brian Ruiz.

      We further order this decision certified below for observance.

November 26, 2019